187 F.2d 735
Abraham SOLOMON, Appellant,v.NEISNER BROTHERS, Inc.
No. 10355.
United States Court of Appeals Third Circuit.
Argued March 21, 1951.
Decided March 27, 1951.
Rehearing Denied May 8, 1951.

Appeal from the United States District Court for the Middle District of Pennsylvania; John W. Murphy, Judge.
Herbert L. Winkler, Wilkes-Barre, Pa. (Herman J. Goldberg, Wilkes-Barre, Pa., on the brief), for appellant.
Benjamin R. Jones, Wilkes-Barre, Pa. (Bedford, Waller, Jones & Darling, Wilkes-Barre, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This was a suit by a tenant for alleged breach of contract on the part of the landlord to rebuild leased premises for the tenant following their destruction by accidental fire. The Trial Judge granted the motion to dismiss on the ground of failure to state a claim upon which relief may be granted. M.D.Pa. 1950, 93 F.Supp. 310. The point involved is one of the liability of a Pennsylvania landlord to rebuild Pennsylvania premises for a Pennsylvania lessee. The state law governs; we have no federal question in the case. The District Court wrote a detailed and thoroughly considered opinion which discussed the problem in view of the Pennsylvania authorities. Repetition would add nothing to that discussion. In view of the thoroughly explained state of the local law upon the matter we think the Trial Judge was right and that our only proper course is to affirm the judgment.


2
The judgment of the court below will be affirmed.